Exhibit 10.14

Separation and Release Agreement

SEPARATION AND RELEASE AGREEMENT entered into as of this 22nd day of October,
2007 (the “Agreement”) by and among Hologic, Inc., a Delaware corporation with
its principal place of business at 35 Crosby Drive, Bedford, Massachusetts 01730
(“Hologic”), Cytyc Corporation, a Delaware corporation with its principal place
of business at 250 Campus Drive, Marlborough, Massachusetts 01752 (“Cytyc”), and
Daniel J. Levangie, an individual having his principal residence at 120
Commonwealth Avenue, Apt. 4, Boston, Massachusetts 02116 (the “Executive”).

RECITAL

WHEREAS, in connection with the execution and delivery of that certain Agreement
and Plan of Merger by and among Hologic, Nor’easter Corp., a Delaware
corporation (“Nor’easter”) and Cytyc Corporation, dated as of May 20, 2007 (the
“Merger Agreement”), pursuant to which Cytyc, subject to satisfaction or waiver
of the conditions set forth therein, has agreed to merge with and into
Nor’easter (the “Merger”);

WHEREAS, Executive and Cytyc entered into that certain Change of Control
Agreement, as amended, dated July 23, 2003 (the “Cytyc Change of Control
Agreement”);

WHEREAS, Executive and Hologic have entered into that certain Amended and
Restated Retention and Separation Agreement dated August 17, 2007 (the
“Retention Agreement”), subject to and effective upon the consummation of the
Merger;

WHEREAS, Executive and Hologic entered into that certain Intellectual Property
Rights and Noncompetition Agreement, dated August 17, 2007 (the “Noncompetition
Agreement”);

WHEREAS, Executive and Hologic entered into a certain Amended and Restated
Change of Control Agreement, dated August 17, 2007 (the “Hologic Change of
Control Agreement”); and

WHEREAS, Executive and Cytyc desire to reach a mutual understanding and
acceptance of the terms and conditions related to Executive’s resignation from
employment with Cytyc, effective as of the closing of the Merger.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained it is hereby agreed as follows:

1. Separation Date. Executive shall cease to be an employee of Cytyc immediately
prior to the Effective Time (as such term is defined in the Merger Agreement) of
the Merger (the “Separation Date) and shall not become an employee of Hologic;
provided that this Release Agreement is not revoked in accordance with Section 8
herein. The Executive shall execute and deliver a letter of resignation to Cytyc
in substantially the form attached as Exhibit A hereto and dated as of the
Separation Date.

 

-1-



--------------------------------------------------------------------------------

2. Severance. In consideration of Executive’s accepting and not revoking this
Release Agreement:

(a) In addition to all other amounts payable to Executive by law (including,
without limitation, final wages and accrued but unused vacation), Cytyc shall
pay Executive a lump sum payment equal to $3,840,644.00 upon expiration of the
revocation period described in Section 8. The payments indicated in this
Section 2 hereof shall be net of all other withholdings required by law,
including, without limitation, applicable federal and state taxes and shall be
in lieu of, and full satisfaction thereof and any and all payments due pursuant
to Section 6.1 of the Retention Agreement and Section 2 of the Cytyc Change of
Control Agreement. The Executive agrees and acknowledges that in no event is he
entitled to payment of a Retention Bonus or issuance of Restricted Stock Units
under Sections 3 and 3.1, respectively, of the Retention Agreement. The Company
and Executive agree that the payment due the Executive under Section 2(a)(i)(B)
of the Cytyc Change of Control Agreement is included in the amount set forth in
this Section 2(a) and the Company has no further obligation thereto.

(b) Cytyc shall continue to pay the employer and employee portion of premiums
for COBRA continuation coverage for eighteen (18) months following the
Separation Date.

(c) This Agreement shall be subject to and conditioned upon the consummation of
the Merger and shall not become effective until the Effective Date (as defined
in Section 8 below). In the event that the Merger Agreement is terminated prior
to the Effective Time (as defined in the Merger Agreement), then this Agreement
shall become null and void ab initio and be of no further force and effect.

3. Release.

(a) In consideration for, among other things, the payments to be made pursuant
to Sections 2(a) and 2(b) above, Executive, for himself, his agents, legal
representatives, assigns, heirs, distributes, devisees, legatees,
administrators, personal representatives and executors (collectively, the
“Releasing Parties”), hereby releases and discharges, to the extent permitted by
law, Cytyc and its present and past subsidiaries and affiliates, its and their
respective successors and assigns, and the present and past shareholders,
officers, directors, employees, agents and representatives of each of the
foregoing (collectively, the “Releasees”), from any and all claims, demands,
actions, liabilities and other claims for relief and remuneration whatsoever,
whether known or unknown, from the beginning of the world to the date Executive
signs this Release Agreement, but otherwise including, without limitation, any
claims arising out of or relating to Executive’s employment with and termination
of employment from Cytyc Corporation, for wrongful discharge, for breach of
contract, for discrimination or retaliation under any federal, state or local
fair employment practices laws, including, Title VII of the Civil Rights Act of
1964 (as amended by the Civil Rights Act of 1991), the Family and Medical Leave
Act, the Americans with Disabilities Act, the Age Discrimination in Employment
Act, for defamation or other torts, for wages, bonuses, incentive compensation,
stock, stock options, vacation pay or any other compensation or benefit and any
claims under any tort or contract (express or implied) theory, and any of the
claims, matters and issues which could have been asserted by the Releasing
Parties against the Released Parties in any legal, administrative or other
proceeding in any jurisdiction. Notwithstanding the above, nothing in this
release is intended to release or waive

 

-2-



--------------------------------------------------------------------------------

your right to COBRA, unemployment insurance benefits, any accrued pension rights
or any other vested retirement benefits, the right to seek enforcement of this
Agreement or any rights referenced in Section 4 below.

(b) In consideration of the Release provided by the Executive in Section 3(a)
above, Cytyc hereby releases and discharges, to the extent permitted by law, the
Executive from any and all claims, demands, actions and liabilities and other
claims for relief or remuneration whatsoever, whether known or unknown, from the
beginning of the world to the date Executive signs this Release Agreement;
provided, however, nothing herein shall eliminate or limit Executive’s personal
liability for any acts or omissions that were not in good faith or which
involved intentional misconduct or knowing violation of the law.

4. Service as Director. Notwithstanding anything herein to the contrary, the
Executive and Hologic acknowledge and agree that the Executive shall continue as
a director of Hologic as provided for in the Merger Agreement. The Executive and
Hologic agree and acknowledge that the rights and obligations of either party
with respect to the Executive’s status as a director of Hologic including,
without limitation, his entitlement to compensation as a non-employee Director
thereof pursuant to Hologic’s Board of Directors’ Compensation Plan shall not be
released or waived.

5. Survival. It is understood and agreed that, with the exception of
(i) obligations of Executive under the Noncompetition Agreement, (ii) Section 3
of the Cytyc Change of Control Agreement, (iii) Section 8 of the Retention
Agreement, and (iv) any of the Executive’s rights to indemnification as provided
in Cytyc’s certificate of incorporation, bylaws or any indemnification agreement
between Cytyc and the Executive (it being acknowledged and agreed by the
Executive that, as of the date of this Agreement, there are no amounts owing to
the Executive pursuant to any such indemnification rights), all which shall
remain fully binding and in full effect subsequent to the execution of this
Release Agreement, the Release set forth in the preceding Section 3(a) is
intended and shall be deemed to be a full and complete release of any and all
claims that Executive or Releasing Parties may or might have against Releasees
out of any occurrence arising on or before the Execution Date and said Release
Agreement is intended to cover and does cover any and all future damages not now
known to Executive or which may later develop or be discovered, including all
causes of action therefore and arising out of or in connection with any
occurrence arising on or before the Execution Date.

6. Exceptions. This Release Agreement does not (i) prohibit or restrict the
Executive from communicating, providing relevant information to or otherwise
cooperating with the EEOC or any other governmental authority with
responsibility for the administration of fair employment practices laws
regarding a possible violation of such laws or responding to any inquiry from
such authority, including an inquiry about the existence of this Release
Agreement or its underlying facts, or (ii) preclude Executive from benefiting
from classwide injunctive relief awarded in any fair employment practices case
brought by any governmental agency, provided such relief does not result in
Executive’s receipt of any monetary benefit or substantial equivalent thereof.

 

-3-



--------------------------------------------------------------------------------

7. ADEA Release. By signing and returning this Release Agreement, Executive
acknowledges that Executive:

(a) has carefully read and fully understands the terms of this Release
Agreement;

(b) is entering into this Release Agreement voluntarily and knowing that
Executive is releasing claims that Executive has or believes Executive may have
against the Releasees; and

(c) has obtained advice of counsel with respect to the negotiation and execution
of this Release Agreement.

8. ADEA Revocation. Executive acknowledges that he has been given the
opportunity to consider this Release Agreement for forty-five days before
signing it. For a period of seven (7) days from the date Executive signs this
Release Agreement, Executive has the right to revoke this Release Agreement by
written notice to the undersigned. This Release Agreement shall not become
effective or enforceable until the expiration of the revocation period. This
Release Agreement shall become effective on the first business day following the
expiration of the revocation period (the “Effective Date”).

9. Public Statement. Executive hereby agrees that he will refrain from making
any derogatory or false statements with respect to Cytyc or Hologic or any of
their officers, directors, Executives, advisors, customers, shareholders or
other related or affiliated parties or any other Releasees. Cytyc or Hologic
hereby agree that their officers, directors, shareholders or other related or
affiliated parties shall refrain from making any derogatory or false statements
with respect to Executive. Cytyc or Hologic will also direct their employees and
advisors to refrain from making derogatory or false statements with respect to
Executive.

10. Confidentiality. By employment with Cytyc, Executive has had, or will have,
contact with and gain knowledge of certain confidential and proprietary
information and trade secrets, including without limitation, analyses of Cytyc’s
prospects and opportunities; programs (including advertising); direct mail and
telephone lists, customer lists and potential customer lists; Cytyc’s plans for
present and future developments; marketing information including strategies,
tactics, methods, customer’s market research data; financial information,
including reports, records, costs, and performance data, debt arrangements,
holdings, income statements, annual and/or quarterly statements and accounting
records and/or tax returns; operational information, including operating
procedures, products, methods, service techniques, “know-how”, tooling, plans,
concepts, designs, specifications, trade secrets, processes, methods and
suppliers; technical information, including computer software programs; research
and development projects; product formulae, processes, inventions, designs, or
discoveries, which information Cytyc treats as confidential. Executive agrees
that Executive will not communicate or disclose to any third party or use for
Executive’s own account, without the written consent of Cytyc, any of the
aforementioned information or material, except as required by law, unless and
until such information or material becomes generally available to the public
through sources other than Executive.

 

-4-



--------------------------------------------------------------------------------

Executive will deliver to Cytyc all property, documents, or materials in his
possession or custody, of any nature belonging to Cytyc whether in original form
or copies of any kind, including any trade secrets and proprietary information
upon the Separation Date.

11. Assignment. Executive hereby represents and warrants to Cytyc that Executive
has not assigned any claim that Executive may or might have against Cytyc, from
which Cytyc would otherwise be released pursuant to this Release Agreement, to
any third party.

12. Governing Law. This Release Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without giving
effect to conflict of laws principles.

13. Voluntary Assent. The Executive confirms that no other promises or
agreements of any kind have been made by any person to cause him to sign this
Release Agreement except as otherwise as noted herein, and that he fully
understands the meaning and intent of this Release Agreement. Executive agrees
that this is the entire agreement and understanding between Cytyc and him or
herself.

14. Severability. The provisions of this Release Agreement are severable. If any
provision of this Release Agreement is declared invalid or unenforceable, any
court of competent jurisdiction reviewing such provision shall enforce the
provision to the maximum extent permissible under applicable law. Any ruling
will not affect the validity and enforceability of any other provision of the
Release Agreement.

15. Notices. Any and all notices or other communications required or permitted
to be given in connection with this Agreement shall be in writing (or in the
form of a facsimile or electronic transmission) addressed as provided below and
shall be (i) delivered by hand, (ii) transmitted by facsimile or electronic mail
with receipt confirmed, (iii) delivered by overnight courier service with
confirmed receipt or (iv) mailed by first class U.S. mail, postage prepaid and
registered or certified, return receipt requested:

If to Cytyc send c/o Hologic, Inc. at:

Hologic, Inc.

35 Crosby Drive

Bedford, Massachusetts 07130

Attention: David Brady, Senior Vice President

Facsimile No: (781) 280-0674

Email Address: dbrady@hologic.com

with a copy to:

James L. Hauser, Esq.

Brown Rudnick Berlack Israels LLP

One Financial Center

Boston, MA 02111

E-Mail Address: jhauser@brownrudnick.com

 

-5-



--------------------------------------------------------------------------------

If to the Executive, to:

Daniel J. Levangie

120 Commonwealth Avenue, Apt. 4

Boston, Massachusetts 02116

E-Mail Address:

with a copy to:

Steven D. Weatherhead

Bello Black & Welsh LLP

One Exeter Place

699 Boylston Street, 10th Floor

Boston, MA 02116

and in any case at such other address as the addressee shall have specified by
written notice. Any notice or other communication given in accordance with this
Section 15 shall be deemed delivered and effective upon receipt, except those
notices and other communications sent by mail, which shall be deemed delivered
and effective three (3) business days following deposit with the United States
Postal Service. All periods of notice shall be measured from the date of
delivery thereof.

16. Entire Agreement. This Release Agreement constitutes the entire agreement
between the parties hereto with regard to the subject matter hereof, superseding
all prior understandings and agreements, whether written or oral, including
without limitation, the Hologic Change in Control Agreement, Cytyc Change in
Control Agreement and Retention Agreement, provided, however, that the
Noncompetition Agreement; Section 3 of the Cytyc Change of Control Agreement;
and Section 8 of the Retention Agreement shall remain in full force and effect.

17. Remedies. Any breach or threatened breach by the Executive of the provisions
of this Release Agreement could result in irreparable and continuing damage to
Cytyc for which there is no adequate remedy at law. In such event, Cytyc shall
be entitled to seek injunctive relief and/or specific performance, and such
other relief that may be proper (including monetary damages, if proper). Any
breach or threatened breach by Cytyc of the provisions of this Release Agreement
could result in irreparable and continuing damage to the Executive for which
there is no adequate remedy at law. In such event, the Executive shall be
entitled to seek injunctive relief and/or specific performance, and such other
relief that may be proper (including monetary damages, if proper).

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Cytyc and Executive have executed and delivered this Release
Agreement as of the date first written above.

 

/s/ Daniel J. Levangie

Daniel J. Levangie CYTYC CORPORATION By:  

/s/ Glenn P. Muir

Glenn P. Muir

 

-7-



--------------------------------------------------------------------------------

Exhibit A

Letter of Resignation

[DATE]

[ADDRESS]

Re: Cytyc Corporation and all direct and indirect subsidiaries

Dear [DISCUSS]:

In connection with the execution and delivery of the Agreement and Plan of
Merger by and among Hologic, Inc., Nor’easter Corp., and Cytyc Corporation,
dated as of May 20, 2007 (the “Merger Agreement”), I hereby resign as an
employee and from all officer positions that I hold, if any, in Cytyc
Corporation and all of its direct and indirect subsidiaries, effective
immediately prior to the Effective Time (as defined in the Merger Agreement). I
hereby acknowledge that I have never been employed by Hologic, Inc.

 

Sincerely,

 

Daniel J. Levangie

 

-8-